Citation Nr: 1528298	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  12-23 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for residuals of heat exhaustion/stroke, claimed as mental decline/dementia and peripheral neuropathy, but other than generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1952 to March 1953.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That decision denied service connection for heat exhaustion/stroke, posttraumatic stress disorder, and bilateral glaucoma and macular degeneration of the eyes, and continued to deny service connection for head injury because new and material evidence had not been submitted to reopen the claim.  In September 2011, the Veteran filed a Notice of Disagreement with respect to only the heat exhaustion/stroke decision.  The RO furnished the Veteran a Statement of the Case in August 2012, and the Veteran filed a Substantive Appeal (VA Form 9) in August 2012.  A Supplemental Statement of the Case was furnished by the RO in March 2014.  
    
In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

In November 2008, when adjudicating the Veteran's prior claim of service connection for a psychological disorder (heat stroke residuals, nervous condition, and psychological problems), the Board granted the Veteran service connection for a generalized anxiety disorder.  In a November 2009 rating decision implementing the Board's decision, the RO characterized the grant as service connection for generalized anxiety disorder (previously referred to as emotional instability reaction and claimed as heat stroke residuals, nervous condition, and psychological problems).  As such, the Board has characterized the issue on appeal to reflect that it is now adjudicated the Veteran's claim for heat stroke residuals of mental decline/dementia and peripheral neuropathy, which is a new claim that has not been adjudicated previously.      

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The Board notes that the September 2013 VA examination reports are contained in Virtual VA and the May 2015 Board hearing transcript is contained in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

At his May 2015 Board hearing, the Veteran testified that he sees two civilian physicians as his primary care physicians.  See Board Hearing Transcript at 10.  These private treatment records are not associated with the Veteran's claims file.  VA's duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Therefore, remand is necessary to obtain these records.      

In addition, all relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)
1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment to him for heat exhaustion/stroke, mental decline/dementia, and/or peripheral neuropathy, particularly to include the Veteran's two civilian primary care physicians.  Obtain all VA treatment records that have not been obtained already.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file. 

2.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.     

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




